Citation Nr: 1037136	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-10 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent 
for left parotid tumor, postoperative, with residual numbness of 
the left cheek.  

2.  Entitlement to service connection for a dental disorder.  

3.  Entitlement to service connection for right ulnar and median 
neuropathy, claimed as a wrist disorder.

4.  Entitlement to service connection for a left wrist disorder.  

5.  Entitlement to service connection for a right parotid tumor, 
postoperative.  


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2010, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record. Additionally, the record was held open 
for 30 days, in which the Veteran submitted additional medical 
evidence accompanied by a waiver.  

The issues of entitlement to an increased rating in excess of 10 
percent for left parotid tumor, postoperative, with residual 
numbness of the left cheek, and service connection for right 
ulnar and median neuropathy and a left wrist disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary for an 
equitable disposition of the Veteran's appeal.  
2.  On August 5, 2010, during his Board hearing before the 
undersigned Veterans Law Judge, and prior to the promulgation of 
a decision in the appeal, the Veteran indicated that he wished to 
withdraw from appellate status the issue of entitlement to 
service connection for a right parotid tumor, postoperative.  

3.  The Veteran does not have a compensable dental disorder.  He 
does not have a dental disorder or disability as a result of 
combat wounds or other trauma during his active military service, 
and he does not otherwise meet the requirements for service 
connection for the limited purpose of receiving VA outpatient 
dental treatment.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran, with regard to the issue of entitlement to service 
connection for a right parotid tumor, postoperative have been 
met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
20.200, 20.201, 20.202, 20.204 (2009).

2.  A dental disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.381, 17.161 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the Court held that VA must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the February 2007 letter sent to the Veteran.  The 
letter informed the Veteran that in order to substantiate a claim 
for service connection, the evidence needed to show he had a 
current disability, a disease or injury in service, and evidence 
of a nexus between the post service disability and the disease or 
injury in service, which is usually shown by medical records or 
medical opinions.  

As to informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had a duty to 
obtain any records held by any federal agency.  It also informed 
him that on his behalf, VA would make reasonable efforts to 
obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  

On March 3, 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that the VCAA notice must include notice that a disability 
rating and an effective date of the award of benefits will be 
assigned if service connection was awarded.  In the present 
appeal, the February 2007 letter to the Veteran included the type 
of evidence necessary to establish a disability rating and 
effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA obtained the Veteran's service treatment records, VA 
outpatient treatment records from November 2007 to March 2009, 
and private treatment records dated September 1978 to March 2008.  

Although an examination or an opinion was not obtained in 
connection with the Veteran's claims of service connection for a 
dental disorder, the Board finds that VA was not under an 
obligation to provide an examination, as such is not necessary to 
make a decision on the claim.  Specifically, under the statute, 
an examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence which indicates 
that the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. § 
5103A(d).  

Here, the evidence does not indicate that the Veteran's claimed 
disorder may be associated with his active service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to 
provide the Veteran with a medical examination absent a showing 
by the Veteran of a causal connection between the disability and 
service).  In this case, the Veteran has not brought forth 
evidence suggestive of a causal connection between the claimed 
dental disorder and service.  The RO informed the Veteran that he 
would need medical evidence of a relationship between his claimed 
disorder and service, and the Veteran has not provided such 
evidence or indicated where such evidence may be found.  
Furthermore, unlike Wells, the Veteran did not submit evidence of 
a current disability pertaining to his claim of service 
connection for a dental disorder, although he was advised to 
submit or identify such evidence by the RO.

The Board has considered the case of Charles v. Principi, 16 Vet. 
App. 370 (2002) wherein the Court held that, under 38 U.S.C.A § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence of 
record, taking into consideration all information and lay or 
medical evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since his 
discharge.  Because there was evidence of record satisfying two 
of the requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association between 
the appellant's disability and his active service, but there was 
not of record, as relied upon in part by the Board in denying his 
claim, competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination.  
However, unlike Charles, in this case, there is no competent 
evidence of a current disability for the Veteran's claimed dental 
disorder and there is no competent evidence of the Veteran's 
claimed dental disorder relating to service.  See also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required, nor is there notice delay or 
deficiency resulting in any prejudice to the Veteran.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).

II.  Decision  

A.  Withdrawn Claim

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b) (2009).  Except for 
appeals withdrawn on the record at a hearing, appeal withdrawals 
must be in writing.  38 C.F.R. § 20.204(c) (2009).

During the August 2010 prehearing conference, the Veteran and his 
attorney withdrew from consideration the issue of entitlement to 
service connection for a right parotid tumor, postoperative.  As 
the Veteran has withdrawn his appeal as to the stated issue, 
there remains no allegation of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal on the issue, and it is 
dismissed without prejudice.

B.  Dental Disorder

At the August 2010 hearing, the Veteran testified that after 
noticing blood in his mouth while eating at "chow," he went to 
sick call for treatment.  After an examination of his teeth, the 
Veteran stated that he was told he had gum disease, and as such, 
underwent surgery to remove all of his teeth.  He further added 
that he did not get dentures until approximately one year after 
the surgery.  The Veteran contends that his current dentures are 
broken and is in need of new dentures.  

Essentially, the Veteran seeks service connection for the purpose 
of receiving VA outpatient dental treatment, to replace his 
broken dentures for new dentures.  See 38 C.F.R. §§ 3.381, 4.150 
(2009); see also 64 Fed. Reg. 30,392 (June 8, 1999.  Under the 
holding in Mays v. Brown, 5 Vet. App. 302, 306 (1993), a claim 
for service connection is also considered a claim for VA 
outpatient dental treatment.  So the Board will consider his 
entitlement to service connection for both compensation and 
outpatient dental treatment.  

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).  

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  

Service connection for compensation purposes can only be 
established for certain types of dental and oral conditions 
listed under 38 C.F.R. § 4.150 (2009), such as impairment of the 
mandible, loss of a portion of the ramus, and loss of a portion 
of the maxilla.  Compensation is available for loss of teeth only 
if due to loss of substance of the body of the maxilla or 
mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For 
loss of teeth, bone loss through trauma or disease such as to 
osteomyelitis must be shown for purposes of compensability.  The 
loss of the alveolar process as a result of periodontal disease 
is not considered disabling.  See Note to Diagnostic Code 9913, 
38 C.F.R. § 4.150.

Upon review of the evidentiary record, service treatment records 
reveal that the Veteran's teeth were deemed acceptable at 
enlistment according to the June 1962 report of medical 
examination.  Under the dental section of the report, there are 
no symbols from the physician indicative of restorable teeth, 
nonrestorable teeth, missing teeth, missing teeth replaced by 
dentures, or fixed bridge, brackets to include abutments.  
However, approximately 14 days after enlistment, service 
treatment records note that the Veteran was hospitalized for 
multiple extractions.  The procedure was conducted the following 
day, and 28 teeth were reported as being extracted.  The Veteran 
was discharged from the hospital several days later.  Upon 
discharge from service, the examining physician indicated that 
all his teeth were missing and had been replaced by dentures.  
See the dental section of the March 1963 expiration of term of 
service (ETS) report of medical examination.  The Board notes 
that there is no evidence of any dental trauma during service.  
His separation examination is silent for any dental or jaw 
disorder, and more importantly, the Veteran himself denied 
sustaining a dental trauma or injury in an April 2007 personal 
statement.  

In this case, the Veteran's service treatment records, which 
include his dental records, fail to show that he sustained any 
damage to his maxilla (upper jaw bone) or mandible (lower jaw 
bone) during service.  It follows that entitlement to 
compensation benefits for the loss of the body of the maxilla or 
mandible also is not shown.  Thus, service connection may not be 
established for compensation purposes for missing or damaged 
teeth, as here.  Id.  

The Board must also alternatively consider whether service 
connection may be established for the purpose of outpatient 
dental treatment, based on the criteria set forth in 38 C.F.R. § 
3.381.  See Mays v. Brown, 5 Vet. App. 302 (1993); see also 
Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) 
(holding that the Board is required to consider a Veteran's claim 
under all applicable provisions of law and regulation whether or 
not the claimant specifically raises the applicable provision); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
determination of whether service connection may be established 
for the purpose of outpatient dental treatment is based on the 
criteria set forth in 38 C.F.R. § 3.381.  As provided by VA 
regulations, treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses and periodontal disease are not 
considered to be disabling conditions, but may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  See 38 U.S.C.A. 
§ 1712 (West 2002); 38 C.F.R. § 3.381(a), 17.161 (2009).  

Service connection may be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have been 
incurred in or aggravated by service.  When applicable, a 
determination will be made as to whether it is due to a combat 
wound or other service trauma, or whether the Veteran was 
interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The 
significance of finding that a dental condition is due to service 
trauma is that a Veteran will be eligible for VA dental treatment 
for the condition, without the usual restrictions of timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).  

The following principles apply to dental conditions noted at 
entry and treated during service: (1) teeth noted as normal at 
entry will be service connected if they were filled or extracted 
after 180 days or more of active service; (2) Teeth noted as 
filled at entry will be service connected if they were extracted 
or if the existing filling was replaced after 180 days or more of 
active service; (3) Teeth noted as carious but restorable at 
entry will not be service connected on the basis that they were 
filled during service.  However, new caries that developed 180 
days or more after such a tooth was filled will be service 
connected; (4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service connected if extraction 
was required after 180 days or more of active service; (5) Teeth 
noted at entry as nonrestorable will not be service connected 
regardless of treatment during service; (6) Teeth noted as 
missing at entry will not be service connected regardless of 
treatment during service.  38 C.F.R. § 3.381(d).  The following 
will not be service connected for treatment purposes: (1) 
calculus; (2) acute periodontal disease; (3) 3rd molars, unless 
disease or pathology of the tooth developed after 180 days or 
more of active service, or was due to combat or in-service 
trauma; (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. § 3.381(e).  

It is important to note that teeth extracted because of chronic 
periodontal disease will be service connected only if they were 
extracted after 180 days or more of active service. 38 C.F.R. § 
3.381(e).

There are various categories of eligibility for VA outpatient 
dental treatment, including Veterans having a compensable 
service-connected dental condition (Class I eligibility); one-
time treatment for Veterans having a noncompensable service-
connected dental condition (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated as 
resulting from a combat wound or other service trauma (Class 
II(a) eligibility); those who were detained as a POW (Class II(b) 
and Class II(c) eligibility); those who made prior applications 
for, and received, dental treatment from VA for noncompensable 
dental conditions but were denied replacement of missing teeth 
that were lost during any period of service prior to her or her 
last period of service (Class IIR (Retroactive) eligibility); 
those having a dental condition professionally determined to be 
aggravating disability from an associated service-connected 
condition or disability (Class III eligibility); those whose 
service-connected disabilities are rated at 100 percent by 
schedular evaluation or who are entitled to the 100 percent 
rating by reason of individual unemployability (Class IV 
eligibility); those who participate in a rehabilitation program 
under 38 U.S.C. chapter 31 (Class V eligibility); and those who 
are scheduled for admission or who are otherwise receiving care 
and services under chapter 17 of 38 U.S.C. (Class VI 
eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

The Veteran does not qualify for Class I eligibility for VA 
dental treatment because, as discussed above, there is no basis 
for establishing service connection for any dental disorder for 
compensation purposes (Class I eligibility).  

The Veteran also fails to establish eligibility for Class II 
treatment, one-time dental treatment for Veterans having a 
noncompensable service-connected dental condition or disability 
in existence at the time of discharge.  Class II eligibility 
requires that, for Veterans discharged after September 31, 1981, 
an application for treatment must be made within 180 days after 
discharge from service.  See 73 FR 58875 (Oct. 8, 2008).  The 
Veteran is ineligible for Class II treatment because he was 
discharged from service prior to September 31, 1981.  
Furthermore, he first applied for dental treatment in January 
2007, over three decades after his separation from active duty 
service in June 1965, and so far later than the requisite 180 
days.  

Nor is there any indication the Veteran is a prisoner of war 
(POW), precluding entitlement to Class II(b) and Class II(c) 
treatment.  See 38 C.F.R. § 17.161(d), (e).  Nor is there any 
suggestion that he is entitled to Class IIR retroactive 
eligibility pursuant to 38 C.F.R. § 17.161(f).  There is also no 
indication in the record that he has a dental condition that 
impairs or aggravates a service-connected disorder (Class III 
eligibility), see 38 C.F.R. § 17.161(g); that he has disabilities 
rated as 100 percent disabling by schedular evaluation or due to 
individual unemployability (Class IV eligibility), or that he is 
a Chapter 31 vocational rehabilitation trainee (Class V 
eligibility).  See 38 C.F.R. § 17.161(h), (i).  Nor is he 
receiving or due to receive VA care and treatment under Chapter 
17 (Class VI eligibility).  See 38 C.F.R. § 17.161(j).

The Board concedes the Veteran's assertion that all his teeth 
were extracted in service.  The Board also acknowledges the March 
2008 statements from his sister and prior neighbor regarding the 
Veteran's missing teeth when he returned home on leave after 
basic training.  However, the Veteran's in-service extractions 
simply cannot constitute dental trauma for establishing 
outpatient treatment purposes, as a matter of law.  Therapeutic 
and restorative dental treatment, for example, fillings, bridges, 
and extractions, almost always involves physical impact of the 
teeth.  The intended effect of dental treatment performed in 
service, including extractions of teeth, is not considered dental 
"trauma" as the term is defined in 38 C.F.R. §§ 3.381 and 
17.161 (and former § 17.123(c)).  See also 38 U.S.C.A. § 7104(c) 
(2008); Smith v. West, 11 Vet. App. 134 (1998).  To have had 
dental extractions during service is not tantamount to dental 
trauma, because trauma of teeth, even extractions, in and of 
itself, does not constitute dental trauma.  VAOPGCPREC 5-97, 62 
Fed. Reg. 15,566 (1997).  Therefore, as the Veteran does not 
allege any injury to his teeth outside of the normal course of 
in-service dental treatment, the Board finds the Veteran did not 
suffer dental "trauma."  38 C.F.R. §§ 3.381 and 17.161.  

In conclusion, the evidence of record does not support a grant of 
entitlement to service connection for a dental disorder, 
including for outpatient treatment purposes.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55.  


ORDER

The appeal as to entitlement to service connection for a right 
parotid tumor, postoperative, is dismissed.  

Entitlement to service connection for a dental disorder is 
denied.  


REMAND

Although further delay is regrettable, the Board finds that the 
record as it stands is currently inadequate for the purpose of 
rendering a fully informed decision as to the remaining claims of 
an increased rating for the Veteran's service-connected left 
parotid tumor, postoperative, with residual numbness of the left 
cheek and service connection for right ulnar and median 
neuropathy and a left wrist disorder.  Where the record before 
the Board is inadequate to render a fully informed decision, a 
remand is required in order to fulfill VA's statutory duty to 
assist the Veteran to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In regards to the Veteran's increased rating claim, a review of 
the record indicates that the Veteran's most recent VA 
examination for his service-connected left parotid tumor, 
postoperative, with residual numbness of the left cheek was in 
April 2007.  The record reflects that the Veteran has not been 
afforded a more recent VA examination to assess the current 
severity of his service-connected disability.  Additionally, at 
the August 2010 hearing, the Veteran stated that his disability 
had worsened since the 2007 VA examination.  See August 2010 
hearing transcript, p. 18.  The Board finds that further 
examination is required so that the decision is based on a record 
that contains a current examination.  An examination too remote 
for rating purposes cannot be considered "contemporaneous."  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not 
adequately reveal the current state of that disability, the 
fulfillment of the statutory duty to assist requires a thorough 
and contemporaneous medical examination).  

Turning to the Veteran's right ulnar and median neuropathy and 
left wrist disorder, the Veteran testified at the August 2010 
hearing that he broke both wrists during his active military 
service approximately in 1962.  He explained that in an attempt 
to close a dumpster, he sat on the lid and fell off.  The Veteran 
stated that he tried to break his fall, but injured both wrists, 
and received treatment for his injuries thereafter at the Tyndall 
Air Force Base in Bay County, near Panama City, Florida.  The 
Veteran's attorney also stated in an August 2010 statement that 
the Veteran broke both wrists and received treatment while in 
signal school at Fort Gordon in Augusta, Georgia.  There is no 
indication that the RO searched for or made an attempt to obtain 
the Veteran's inpatient records for his treatment at Fort Gordon 
or Tyndall Air Force Base.  The Board finds that the RO/AMC 
should contact the National Personnel Records Center (NPRC) and 
request that a search be conducted for the Veteran's 
inpatient/hospitalization records for his treatment received at 
Fort Gordon and Tyndall Air Force Base, as they are relevant to 
the remaining stated issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, or other appropriate source, the 
Veteran's service clinical (hospital 
inpatient) records for treatment of claimed 
wrist injuries in 1962 at Fort Gordon in 
Augusta, Georgia and Tyndall Air Force Base 
in Bay County, near Panama City, Florida.  
The AMC is directed to provide a copy of 
this remand, a copy of the Veteran's DD 
Form 214 and all relevant service documents 
that will aid in the search.  All written 
correspondences sent and received should be 
incorporated into the claims file.  If the 
requested information is unavailable, the 
Veteran should be apprised of such and 
given the opportunity to submit the 
requested information.  

2.   Any pertinent VA or other inpatient or 
outpatient treatment records, dated from 
March 2009 to the present should be 
obtained and incorporated in the claims 
folder.  The Veteran should be requested to 
sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure such 
records should be documented in the file.

3.  Schedule the Veteran a VA neurological 
examination to determine the nature and 
severity of his service-connected left 
parotid tumor, postoperative, with residual 
numbness of the left cheek.  Any indicated 
diagnostic tests and studies should be 
accomplished, and all pertinent 
symptomatology and findings should be 
reported in detail.  The examiner should 
specifically determine the nature and 
extent of any seventh (facial) cranial 
nerve paralysis.   The examiner should also 
address the degree of relative loss of 
facial muscle innervation.  A complete 
rationale for all opinions should be 
provided.  The Veteran's claims file, to 
include a copy of this Remand, should be 
made available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was accomplished.  

4.  After conducting any additional 
development, readjudicate the claims 
currently on appeal.  If the benefits 
sought on appeal are not granted, the 
Veteran and his attorney should be provided 
with a supplemental statement of the case 
and afforded the appropriate time period 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


